Citation Nr: 0905964	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  98-10 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 
1969 and from April 1971 to June 1972.  The Veteran died in 
June 1997; the appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from rating decisions issued in July and 
October 1997, in which the RO, in pertinent part, denied the 
appellant's claim for service connection for the cause of the 
veteran's death as not well grounded.  The appellant 
perfected an appeal with regard to denial of service 
connection for the cause of the veteran's death.

In November 1999, the appellant testified at an RO hearing; a 
copy of the transcript is associated with the record.

In May 2007, the Board remanded the case for additional 
notice and development.  The case is now before the Board for 
additional appellate consideration.


FINDINGS OF FACT

1.  The veteran's death certificate lists the immediate cause 
of death as ventricular arrhythmia; coronary artery disease 
(CAD) was listed as the underlying cause resulting in death 
with peripheral vascular disease (PVD) listed as a 
significant condition contributing to death but not resulting 
in the underlying cause. 

2.  At the time of death, the Veteran was not service-
connected for any disability.

3.  Neither CAD nor PVD was manifest until many years 
following the veteran's separation from service, and the most 
persuasive medical opinion weighs against a finding that the 
veteran's death was the result of either of these 
disabilities or of a seizure disorder claimed by the 
appellant to be related to 1967 in-service injury.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1310, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO, to 
include the AMC).  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
However, the VA's notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, post-rating letters dated in April 1998 and 
June 2007 provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection for the cause of the veteran's death, 
as well as what information and evidence must be submitted by 
her, what information and evidence would be obtained by VA, 
and the need for her to advise VA of and to submit any 
further evidence in her possession that is relevant to the 
claim.  The June 2007 letter also notified the appellant how 
an effective date is established (in the event the claim is 
granted).  After issuance of the aforementioned notice, and 
opportunity for the appellant to respond, the November 2007 
supplemental statement of the case (SSOC) reflects 
readjudication of the claim on appeal.  Hence, the appellant 
is not shown to be prejudiced by the timing of this post-
rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as in a 
statement of the case or an SSOC, is sufficient to cure at 
timing defect).

Although the letters identified above do not include 
statements regarding the first two elements of notice 
delineated in Hupp, as the late veteran was not service-
connected for any disability at the time of his death neither 
element applies here.  Moreover, as indicated above, the 
April 1998 and June 2007 letters otherwise provided adequate 
notice of the VCAA's provisions as they pertain to DIC 
claims, pursuant to Hupp, that is, an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, available post-service 
private and VA medical records, a private physician's 
statements, and a VA opinion addressing whether the 
disabilities listed on the veteran's death certificate were 
caused by, or had their onset, during his period of service, 
or whether a medical condition of service origin contributed 
substantially or materially to the cause of his death, to 
include any seizure disorder caused by an in-service 
motorcycle accident.  Also of record is the transcript of the 
appellant's hearing testimony and various written statements 
provided by the appellant and by her representative, on her 
behalf.  During her testimony, the appellant indicated that 
VA had obtained all available records.

In summary, through various notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate her claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543  (rejecting the 
argument that the Board lacks authority).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

Service treatment records show that, during a March 1966 
entrance examination, the Veteran reported a history of 
rheumatic fever and the examiner annotated "no carditis, no 
murmurs, N. S. R." In August 1967, the Veteran was 
hospitalized for five days for complaints of dizziness and 
blurry vision and pain and tenderness in the right eyebrow 
following injury in a motorcycle accident four days prior to 
admission.  He reported that he was struck by a motorcycle 
and fell and hit his head on the street, suffering a 
laceration of the right brow, which was sutured and closed at 
the emergency room.  The Veteran had noticed dizziness and 
blurring of vision since then and had to lie down to get 
relief.  He also complained of pain, tenderness and swelling 
of the right eye.  The Veteran denied diplopia, headache, 
nausea and vomiting.  On examination, pain and tenderness 
around the right eyebrow laceration and orbital cellulitis 
was noted.  Fundi discs were normal, pupillary reflexes were 
equal and brisk, and extraocular movement was normal.  
Neurological examination showed symmetrical reflexes; no 
other abnormal findings were noted.  X-rays showed initial 
soft tissue opacity for the right maxillary sinus which 
subsequently cleared-no fracture was demonstrated.  During 
his hospital stay, the veteran's dizziness gradually subsided 
and his vision cleared.  Tenderness induration and right 
orbital cellulitis subsided with penicillin and hot packs.  
An ear, nose and throat (ENT) consultation showed no abnormal 
finding of maxillary sinus.  The discharge diagnoses were 
post-traumatic right orbital cellulitis (wound infection of 
the right eyebrow) and brain concussion to rule out.

A March 1971 Army enlistment examination report included a 
notation of a history of rheumatic fever with no murmur found 
on examination.  All clinical findings were normal for the 
heart and the vascular and neurologic systems.  In June 1971, 
the Veteran was placed on a 30-day profile for 
photosensitivity; no cause was given.  The medical history 
portion of the veteran's May 1972 separation examination 
report included notations of no sequelae of rheumatic fever 
and a concussion sustained in Vietnam in 1968.

In December 1972, VA denied the Veteran's claim for service 
connection, stating that, although he was treated in service 
for a concussion and an eye condition, they were apparently 
acute and transitory and responded to treatment as no 
residuals were recorded at the time of his discharge 
examination.  

VA medical records show that the Veteran was treated in 
September 1974 for a left greater tuberosity humerus fracture 
and had a history of treatment and medication for a seizure 
disorder (last seizure five days ago).

During a VA hospitalization in mid-June to July 1976, the 
Veteran gave a history of rheumatic fever and nephritis at 
age 16 with hospitalization for one month at that time.  He 
complained of sharp pain radiating from the back of neck 
superiorly over the right ear and with concurrent loss of 
equilibrium without dizziness or nausea.  The Veteran 
reported that the syndrome began 1 1/2 years ago and was severe 
at that time keeping him in bed for days at a time; that, 
three to six weeks ago, frequency was at least once a day; 
and that pain was relieved only with prone position and at 
rest, not with Tylenol and aspirin.  He stated that he was in 
a motorcycle accident in 1968 in Vietnam sustaining a facial 
wound and a concussion.  At that time, he complained of 
blurring of vision and dizziness.  Electroencephalographic 
(EEG) studies, brain scan, and a skull series were within 
normal limits; while a cervical spine series revealed 
degenerative changes at C5 and C6.  The assessment included 
essential hypertension and headaches, etiology unknown.

From June 30, 1977 to July 3, 1977, the Veteran was 
hospitalized by VA with a history of blackout attacks in the 
past which were associated with sharp right hemi-cranial 
headaches.  The Veteran also reported states of intense 
anxiety which left him unable to function well.  During his 
stay he was documented to be normotensive on several 
successive readings.  A psychiatric evaluation confirmed his 
passive-aggressive personality, dependence on alcohol and 
anxiety neurosis.  

In a December 1978 disability statement, J. L. H., M.D., a 
private physician indicated that the Veteran complained of 
severe right balance loss and falling episodes.  The 
diagnosis was possible Meniere's-labyrinthitis, i.e., right 
balance loss equilibrium disturbance, cause to be determined.

An August 1989 VA medical record reflects treatment of 
hematochezia (rectal bleeding)

In a statement prepared for the Albemarle Department of 
Social Services in February 1997, a physician at the 
University of Virginia (UVA) Hospital indicated that the 
Veteran was unemployable due to PVD.  

A March 1997 VA biopsychosocial evaluation used in 
conjunction with admission into the substance abuse treatment 
program reveals a history of daily use of alcohol, first 
begun when the Veteran was 14 years old, with symptoms of 
blackouts, mood changes, depressed mood, irritability, 
insomnia, fatigue, and anxiety.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, arteriosclerosis, cardiovascular-renal 
disease (to include hypertension) and/or organic diseases of 
the nervous system become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that service-connected 
disability casually shared in producing death; rather, a 
causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

In a June 1997 statement, the appellant asserted that the 
veteran's death was caused by a seizure disorder that was the 
direct result of a gunshot wound to the head during his 
service in Vietnam.  She claimed that he was shot in the 
lower part of his neck and that the bullet traveled around to 
the front part of his head and exited his upper right 
forehead.  In subsequent statements and during an RO hearing, 
the appellant asserted that his demise was the direct result 
of seizure activity which was caused by a concussion that the 
Veteran sustained as a result of a 1967 head injury during 
active duty.  The appellant stated that she had known the 
Veteran since 1971, and that he had had seizures once or 
twice a week, at night and during the day, since she met him; 
and that she recalled he was taken to the emergency room back 
in 1971, but the hospital told her that they had no records.  
She married the Veteran in 1976 and indicated that he had a 
history of headaches and a problem with his balance and 
falling down.  The Veteran saw A. M. D. W., M.D. once or 
twice prior to his death and was diagnosed with a seizure 
disorder and that Dr. A. M. D. W. indicated that it was 
likely that the veteran's death was caused by his seizure 
activity.

However, considering the record in light of the above-noted 
legal authority, the Board finds that service connection for 
the cause of the veteran's death is not warranted.

The veteran died on June [redacted], 1997.  His death certificate 
lists the immediate cause of death as ventricular arrhythmia; 
CAD was listed as the underlying cause resulting in death 
with PVD listed as a significant condition contributing to 
death but not resulting in the underlying cause.

During his lifetime, service connection was not established 
for any disability.  

The Board notes that two days prior to his death, the RO 
notified the Veteran that his claim for service connection 
for residuals of a motorcycle accident to include loss of 
balance, neck injury, decreased visual acuity, hypertension, 
arteriolosclerosis, hearing loss and Burger's disease was 
denied in a May 1997 rating decision.  However, except with 
respect to a claim for benefits under the provisions of 38 
U.S.C.A. § 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (2008).

The veteran's service treatment records are completely 
negative for findings or diagnoses of cardiovascular or 
vascular disease or seizure disorder, even after treatment 
for injuries sustained in a motorcycle accident in 1967.  Nor 
is there any medical evidence that any of the diseases listed 
on his death certificate were manifested to any degree during 
the first post-service year following his last discharge from 
active duty in June 1972.  Hence, the conditions resulting in 
the veteran's death were not shown in or within one year 
after service discharge.

Significantly, the claims file also includes medical opinions 
from a private physician and from a VA examiner.  However, 
the Board finds that the most persuasive medical opinion on 
the question of whether there exists a medical relationship 
between the veteran's service and his death weighs against 
the claim.

The only medical evidence that tends to support the 
appellant's claim is from a physician, who only treated the 
Veteran once or twice prior to his death.  In June 1997 and 
October 1999 statements, Dr. A. M. D. W., a physician with 
the Department of Internal Medicine at UVA, indicated that 
the Veteran had been treated at the UVA Health Sciences 
Center prior to his sudden death in his sleep; that the 
Veteran had been diagnosed shortly before his death with a 
seizure disorder; that the veteran's wife had noted what 
sounded like seizure activity to have occurred while he was 
sleeping just before he died; and that, while the veteran's 
presumed cause of death was cardiac arrest (he had a history 
of PVD), it is certainly possible that the seizure activity 
was of sufficient severity to have precipitated cardiac 
stress and hence the cardiac arrest.  He added that, as an 
autopsy was not performed, the exact cause of death could not 
be determined.  In a statement dated the following month, 
this physician clarified that a prior history of head trauma 
can cause the subsequent development of a seizure disorder.  
However, this statement is not persuasive.

Dr. A. M. D. W. did not indicate that the claims file or any 
pertinent medical records were reviewed and no rationale was 
provided for this opinion, except that a prior history of 
head trauma can cause the subsequent development of a seizure 
disorder.  Here, Dr. A. M. D. W. 's opinion is not medically 
and factually supported.  In fact, the physician's opinion 
appears to be based solely on a desire to help the veteran's 
widow, the appellant.  As such, the Board finds that this 
opinion is not persuasive, as it appears to have been based 
solely on the appellant's own report of the veteran's history 
and UVA medical records covering only a short time period 
before the veteran's death, and not based on review and 
consideration of the actual, contemporaneous medical evidence 
which shows only a diagnosis of a possible concussion in 
August 1967 following a motorcycle accident and fails to show 
a diagnosis of a seizure disorder until years after the 
veteran's last discharge from service (first noted in post-
service medical records in September 1974).  The Board notes 
that as a medical opinion can be no better than the facts 
alleged by the appellant, an opinion based on an inaccurate 
(or, unsubstantiated) factual premise has limited, if any, 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  

Moreover, the Board notes that Dr.  A. M. D. W. couched his 
opinion in terms of possibility-"it is certainly possible 
that the seizure activity was of sufficient severity to have 
precipitated cardiac stress and hence the cardiac arrest" and 
"a prior history of head trauma can cause the subsequent 
development of a seizure disorder."  Service connection may 
not, however, be based on a resort to speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  See also Davis v. West, 13 Vet. App. 
178, 185 (1999) (any medical nexus between the veteran's in-
service radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  
Even this physician qualified his opinion by stating that, as 
an autopsy was not performed, the exact cause of death could 
not be determined.  

The Board also points out that the fact that this private 
physician may have treated the Veteran on a regular basis-
without more-does not add significantly to the probative 
value of his opinion.  The United States Court of Appeals for 
Veterans Claims has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a Veteran's treating physician over the opinion of 
a VA or other physician.  See, e.g., Winsett v. West, 11Vet. 
App. 420 (1998), citing Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

By contrast, the Board finds probative the medical opinion of 
the VA examiner.  Following a review of the veteran's claim 
file, in an October 2007 medical opinion, a VA examiner 
indicated that it is less likely than not that the Veteran 
had ventricular arrhythmia and/or CAD during his active 
service or was manifested within one year from discharge or 
that either was otherwise etiologically related to any 
incident that occurred during his period of service to 
include the veteran's in-service motorcycle accident in 
August 1967; and that it is less likely than not that the 
Veteran developed a disability manifested by PVD during his 
active service, or a disability otherwise etiologically 
related to any incident that occurred during his period of 
service to include the veteran's in-service motorcycle 
accident in August 1967.  The October 2007 VA examiner could 
not state without resorting to mere speculation that any 
disease or injury of service origin contributed substantially 
or materially to the cause of the veteran's death from 
ventricular arrhythmia due to or as a consequence of CAD.

The Board finds that the October 2007 opinion is the most 
persuasive medical opinion that specifically addresses the 
question of whether a disability of service origin caused or 
contributed substantially or materially to the veteran's 
death.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Clearly, the 
examiner's conclusions were reached only after a review of 
the extensive service and post-service medical records and 
evaluation of the relative probative value of the clinical 
evidence.  Thus, the Board finds that this medical opinion-
which weighs against the claim-is entitled to more weight.  
See Hayes, 5 Vet. App. at 69-70; see also Guerrieri, 4 Vet. 
App. at 470-471.

In addition to the medical evidence, the Board has considered 
the appellant's own testimony and statements, as well as her 
representative's assertions, advanced on her behalf, that the 
veteran's death is related to service, in particular the 1967 
motorcycle accident or to a claimed gunshot wound to the head 
during service which lead to a seizure disorder.  None of 
this evidence provides a basis for allowance of the claim.  
With regard to the latter claimed event, there is no evidence 
in the veteran's service or post-service treatment records 
that he was ever treated for a gunshot wound at any time.  
Moreover, post-service medical records show that some of the 
veteran's dizziness, blackouts, loss of balance could likely 
have stemmed from his hypertension (diagnosed in 1976) or his 
extensive use of alcohol.  The appellant can attest to 
factual matters of which she had first-hand knowledge, e.g., 
seizures.  Cf. Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as laypersons without the appropriate 
medical training and expertise, neither the appellant nor her 
representative is competent to provide a probative opinion on 
a medical matter, such as the medical relationship, if any, 
between a specific disability and the veteran's death.  See 
Bostain v. West, 11 Vet. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


